UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOHN KALLAND, individually and on behalf of those | Case No.: 18-CV-04502 (JS) (AYS)
individuals similarly situated,

Plaintiff,
— against —

LA BOTTEGA, INC., LA BOTTEGA FOODS CORP.,
LA BOTTEGA FRANCHISE, INC., LA BOTTEGA
LYNBROOK, INC., LA BOTTEGA OF ROSLYN
CORP., MARISA ARTE E. COLLEZIONE, INC.,
GUISEPPE RUTA and MARISA RUTA,

Defendants.

 

 

STIPULATION AND ORDER REGARDING
CONDITONAL CERTIFICATION, ISSUANCE OF
COLLECTIVE ACTION NOTICE AND
DISCLOSURE OF CONTACT INFORMATION

Plaintiff and Defendants, by and through their undersigned counsel, hereby stipulate and
agree as follow upon the following premises.

WHEREAS, Plaintiff commenced this action, bringing claims under the Fair Labor
Standards Act, as a collective action, and under the New York Labor Law, as class action, in the
United States District Court for the Eastern District of New York; and,

WHEREAS, Plaintiff alleges he was employed by Defendants as a “Delivery Driver” for
Defendants’ business, and seeks to represent a collective and class comprised of similarity situated
workers under the Fair Labor Standards Act and New York Labor Law; and,

WHEREAS, instead of expending resources litigating Plaintiff's anticipated motion for
collective action conditional certification and notice pursuant to 29 U.S.C. § 216(b), the parties,
without prejudice to Defendants’ rights to challenge collective action certification at a later date,
have negotiated the terms of a proposed notice to be sent to members of the alleged collective (“the
Notice”) and the process for disseminating the Notice;

WHEREAS, the parties have reached agreement on the scope, form and manner of
distribution of the Notice in this matter, subject to the Court’s approval; and

 
un

NOW THEREFORE IT IS STIPULATED AND AGREED AS FOLLOWS:

Within fourteen (14) business days after the Court has “So Ordered” this Stipulation,
Detendants shall provide to Plaintiffs counsel the names and last known mailing addresses
of all “Delivery Drivers” employed by Defendants at a restaurant in Lynbrook, Franklin
Square or Garden City at any point in time from February 25, 2013 to the present
(“Collective List” or putative collective members”) for the purpose of mailing the Notice
as set forth herein.

Within twenty-one (21) days after Plaintiff’s receipt of the names and mailing addresses
noted in Paragraph 1, Plaintiff's counsel shall mail the Notice to each individual on the
Collective List. Plaintiff's counsel may re-mail notice to any putative collective member
whose Notice is returned as undeliverable, with a forwarding address;

All names and addresses of individuals on the Collective List provided by Defendants to
Plaintiffs counsel shall remain confidential pursuant to this Court’s Stipulation and Order
regarding Confidential Information;

The individuals on the Collective List shall have 60 days from the date on which the Notice
is mailed (the “Opt-in Period”) to return the “Consent to Join” form in the manner set forth
in the Notice, Individuals whose initial Notice is returned as undeliverable and for whom
a forwarding address is supplied shall have 10 additional days from the date on which a
second Notice is sent to return the “Consent to Join” form to Plaintiff's counsel. Only
individuals submitting a “Consent to Join” form by the deadlines set forth herein shall be
eligible to join the collective action in this matter unless Defendants consent otherwise, in
writing, or Plaintiffs make an application to the Court demonstrating that good cause exists
for accepting any untimely submission;

During the sixty (60) day period which putative class members may opt-in to the lawsuit,
Defendants shall post an English and translated copy of the Notice of Lawsuit in a
conspicuous location.

Within seven (7) days of receipt of a “Consent to Join” form, Plaintiff's counsel shall
electronically file such form via the Court’s electronic case filing system (“ECF”) on the
docket in this matter.

 
Case 2:18-cv-04502-GRB-AYS Document 29

Dated: March 1 , 2019

   
    

Ryarf M. Eden, Esq.
Attorneys for Plaintiff
Zabell & Collotta, P.C.

1 Corporate Dr., Suite 103
Bohemia, NY 11716
Telephone: (631) 589-7242
REden@laborlawsny.com

SO ORDERED:

 

Hon. Anne Y. Shields

United States Magistrate Judge
Central Islip, New York

Dated:

Filed 03/01/19 Page 3 of 3 PagelID #: 128

March | , 2019

DM.

Daniel L. Millman, Esq.
Aitorneys for Defendants
Avrutine & Associates, PLLC
575 Underhill Blvd., Suite 140
Syosset, NY 11791

Telephone: (516) 677-9400

Doullman@optimum.net

 
